DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/18/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/14/22, 6/13/22, 4/14/22, 2/8/22, 12/15/21 and 11/18/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1, 8, 15 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 11202081 B2.  

Even though instant application does not claim sensor “wherein the BDOF technique comprises: dividing the current video block into at least one subblock based on a size of the current video block, wherein a width and a length of the at least one subblock are both greater than or equal to 1; obtaining a first plurality of prediction samples associated with the first reference picture and a second plurality of prediction samples associated with the second reference picture for each of the at least one subblock; deriving the at least one gradient based on the first plurality of prediction samples and the second plurality of prediction samples: generating at least one refined offset based on the at least one gradient; and generating at least one refined prediction sample for each of the at least one subblock at least based on the at least one refined offset.”, however not claiming this does not provide instant application a patentable distinction. Because lack of these limitations makes the claims broad obvious variation of US Pat. 11202081 B2.

Instant Application 17/529,607
US Pat. 11202081 B2
1. A method of processing video data, comprising:

determining, for a conversion between a current video block of a video and a bitstream of the video, whether a Bi-directional Optical Flow (BDOF) technique is applied to the current video block at least based on T0 and T1, 

wherein T0 is a difference between a picture order count of the current picture (current) and a picture order count (POC) of a first reference picture R0 (T0 = POC(current) — POC(R0)), 

T1 is a difference between a picture order count of a second reference picture R1 and the picture order count of the current picture (T1 = POC(R1) — POC (current)), 

wherein when a product of T0 and T1 is less than zero, the BDOF is disabled for the current video block;

making a determination, in response to the BDOF technique being applied for the current video block, that an intra block copy (IBC) technique is disabled; and

performing the conversion according to the determination.

1. A method of coding processing video data, comprising: 

determining, for a conversion between a current video block of a video and a bitstream of the video, whether a Bi-directional Optical Flow (BDOF) technique is applied to the current video block at least based on T0 and T1, 

wherein T0 is a difference between a picture order count of the current picture (current) and a picture order count (POC) of a first reference picture R0 (T0) = POC(current) — POC(R0)), 

T1 is a difference between a picture order count of a second reference picture R1 and the picture order count of the current picture (T1 = POC(R1) — POC (current)), 

wherein when a product of T0 and T1 is less than zero, the BDOF is disabled for the current video block; 

determining, in response to the BDOF technique being applied for the current video block, that an intra block copy (IBC) technique is disabled; and 

performing the conversion, 

wherein the BDOF technique comprises: dividing the current video block into at least one subblock based on a size of the current video block, wherein a width and a length of the at least one subblock are both greater than or equal to 1; obtaining a first plurality of prediction samples associated with the first reference picture and a second plurality of prediction samples associated with the second reference picture for each of the at least one subblock; deriving the at least one gradient based on the first plurality of prediction samples and the second plurality of prediction samples: generating at least one refined offset based on the at least one gradient; and generating at least one refined prediction sample for each of the at least one subblock at least based on the at least one refined offset.



	9.  	Limitations of remaining claims of instant application are obvious over US Pat. 11202081 B2 in view of prior art discussed under Claim Rejections – 35 USC § 103 of this office action. Same motivation described under Claim Rejections – 35 USC § 103 of this office action is applicable for combining US Pat. 11202081 B2 and stated prior arts discussed under Claim Rejections – 35 USC § 103 as all these arts are analogous.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20190246143 A1)., in view of Chen (U.S. Pub. No.  20180192072 A1).

Regarding to claim 1, 8, 15 and 20:

1. Zhang teach a method of processing video data, comprising: determining, for a conversion between a current video block of a video and a bitstream of the video, (Zhang Fig. 4-6 [0070] For each prediction direction, the motion information contains a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component. [0071] Picture order count (POC) is widely used in video coding standards to identify a display order of a picture. Although there are cases two pictures within one coded video sequence may have the same POC value, it typically does not happen within a coded video sequence. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC, and motion vector scaling)
whether a Bi-directional Optical Flow (BDOF) technique is applied to the current video block (Zhang [0153] FIG. 13 in this case, BIO is applied only if prediction comes not from the same time moment (τ.sub.0≠τ.sub.1), both referenced regions have non-zero motion (MVx.sub.0, MVy.sub.0, MVx.sub.1, MVy.sub.1≠0) and block motion vectors are proportional to the time distance (MVx.sub.0/MVx.sub.1= MVy.sub.0/MVy.sub.1=−τ.sub.0/τ.sub.1)) at least based on T0 and T1, (Zhang [0153] FIG. 13 distances r.sub.0 and r.sub.1 are calculated based on picture order count (POC) value for RefO and Ref1: r.sub.0=POC(current)-POC(RefO), r.sub.1 =POC(Ref1 )-POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different r.sub.0.Math. r.sub.1 <0)
wherein T0 is a difference between a picture order count of the current picture (current) and a picture order count (POC) of a first reference picture R0 (T0 = POC(current) — POC(R0)), (Zhang [0153] FIG. 13 distances r.sub.0 and r.sub.1 are calculated based on picture order count (POC) value for RefO and Ref1: r.sub.0=POC(current)-POC(RefO), r.sub.1 =POC(Ref1 )-POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different r.sub.0.Math. r.sub.1 <0)
T1 is a difference between a picture order count of a second reference picture R1 and the picture order count of the current picture (T1 = POC(R1) — POC (current)), (Zhang [0153] FIG. 13 distances r.sub.0 and r.sub.1 are calculated based on picture order count (POC) value for RefO and Ref1: r.sub.0=POC(current)-POC(RefO), r.sub.1 =POC(Ref1 )-POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different r.sub.0.Math. r.sub.1 <0)
making a determination, in response to the BDOF technique being applied for the current video block, (Zhang [0165] FIGS. 16A-16D it is noted that BIO is also applied for the derivation of the prediction block Pn. Zhang [0200] The following describes intra block copy interaction with Bi-directional Optical Flow (BIO). In one example, BIO is not conducted if at least one of the two motion vectors refer to the current picture, i.e., at least one of the two motion vectors is a block vector in IBC. For example, the video coder may determine that a block is coded with a vector that refers to the picture that includes the block. In this example, the video coder may avoid performing BIO on the block based on the block being coded with a vector that refers to the picture that includes the block. [0263] As another example, assume that the block of the second color component of FIG. 19 is a first block in a first picture. In some examples, the video coder may be configured to determine that a second block in a second picture is coded with a vector that refers to the second picture and may avoid performing bi-direction optical flow (BIO) on the second block based on the second block being coded with the vector that refers to the second picture) that an intra block copy (IBC) technique is disabled; and (Zhang [0184] for each color component, or for luma and chroma components respectively, a flag may be signaled in SPS/VPS/PPS/Slice header/Tile header to indicate whether IBC could be enabled or disabled)
performing the conversion according to the determination. (Zhang [0023] FIG. 9 is a conceptual diagram illustrating an example of frame-rate up conversion (FRUC) bilateral matching. [0058] video encoder 200 converts received RGB formatted data to a YUV representation prior to encoding, and video decoder 300 converts the YUV representation to the RGB format. Alternatively, pre- and post-processing units (not shown) may perform these conversions)

Zhang do not explicitly teach wherein when a product of T0 and T1 is less than zero, 
the BDOF is disabled for the current video block; 

However Chen teach wherein when a product of T0 and T1 is less than zero, (Chen [0101] Combining optical flow equation with Hermite interpolation for motion trajectory of each sample one gets a unique polynomial of third order which matches both function values I.sup.(k) and derivatives ∂I.sup.(k)/∂x, ∂I.sup.(k)/∂y at the ends. The value of this polynomial at t=0 is BIO prediction: pred.sub.BIO=1/2.Math.(I.sup.(0)+I.sup.(1)+ v.sub.x.Math.(τ.sub.1∂I.sup.(1)/∂x−τ.sub.0∂I.sup.(0)/∂x)+v.sub.y.Math.(τ.sub.1∂I.sup.(1)/∂y−τ.sub.0∂I.sup.(0)/∂y)). (2) [0102] Here τ.sub.0 and τ.sub.1 denote the distance to reference frames as shown on a FIG. 6. Distances τ.sub.0 and τ.sub.1 are calculated based on POC for Ref0 and Ref1: τ.sub.0=POC(current)−POC(Ref0), τ.sub.1=POC(Ref1) −POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different τ.sub.0.Math.τ.sub.1<0. In this case BIO is applied only if prediction come not from the same time moment (τ.sub.0≠τ.sub.1), both referenced regions have non-zero motion (MVx.sub.0, MVy.sub.0, MVx.sub.1, MVy.sub.1≠0) and block motion vectors are proportional to the time distance (MVx.sub.0/MVx.sub.1= MVy.sub.0/MVy.sub.1 =−τ.sub.0/τ.sub.1))
the BDOF is disabled for the current video block; (Chen [0120] when deriving P.sub.N for OBMC, the BIO is only performed for partial pixels when deriving the predictors using the neighbor motions. In one example, the BIO is totally disabled for all the pixels in deriving P.sub.N. In yet another example, the BIO is only applied on the pixels in outer two lines as shown in FIGS. 12A-12D. [0121] Moreover, for each block, how many lines BIO is applied can be explicitly signaled in slice level of SPS/PPS. Whether BIO is disabled or partially disabled can also be explicitly signaled in slice level of SPS/PPS. [0122] On the other hand, how many lines BIO is applied can be implicitly based on certain coding conditions, such as CU mode (sub-block mode or non sub-block mode) or block size or the combination of other tools, such as Illumination Compensation (IC) flag signaled. Whether BIO is disabled or partially disabled can also be implicitly derived based on certain conditions, such as CU mode (sub-block mode or non sub-block mode) or block size or the combination of other tools, such as IC flag signaled)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Chen in video/camera technology. One would be motivated to do so, to incorporate wherein when a product of T0 and T1 is less than zero, the BDOF is disabled for the current video block. This functionality will improve efficiency.

Regarding to claim 3, 10 and 17:

3. Zhang teach the method of claim 1, wherein the first reference picture is different from the current picture, and the second reference picture is different from the current picture. (Zhang [0141] FIG. 9, the bilateral matching is used to derive motion information of the current block by finding the best match between two reference blocks along the motion trajectory of the current block in two different reference pictures. Under the assumption of continuous motion trajectory, the motion vectors MV0 506 and MV1 508 for the current block in current picture 500 pointing to the two reference blocks (e.g., MV0 points to reference block R0 502 and MV1 508 points to reference block R1 504) may be proportional to the temporal distances between the current picture and the two reference pictures. As a special case, when the current picture is temporally between the two reference pictures and the temporal distance from the current picture to the two reference pictures is the same, the bilateral matching becomes mirror based bi-directional MV)

Regarding to claim 5, 12 and 19:

5. Zhang teach the method of claim 1, further comprising: determining an indicator of use of the IBC technique is excluded in the bitstream (Zhang [0184] for some sub-blocks (set 0), the motion information may be inherited, while for other sub-blocks (set 1), the motion information may be derived from set 0 or derived from default motion vectors. In one example, furthermore, one mode index to indicate the usage of inherited IBC mode for each or all of the remaining color component(s) is signaled. For each color component, or for luma and chroma components respectively, a flag may be signaled in SPS/VPS/PPS/Slice header/Tile header to indicate whether IBC could be enabled or disabled) in response to the BDOF technique being applied for the current video block. (Zhang [0165] FIGS. 16A-16D it is noted that BIO is also applied for the derivation of the prediction block Pn. Zhang [0200] The following describes intra block copy interaction with Bi-directional Optical Flow (BIO). In one example, BIO is not conducted if at least one of the two motion vectors refer to the current picture, i.e., at least one of the two motion vectors is a block vector in IBC. For example, the video coder may determine that a block is coded with a vector that refers to the picture that includes the block. In this example, the video coder may avoid performing BIO on the block based on the block being coded with a vector that refers to the picture that includes the block. [0263] As another example, assume that the block of the second color component of FIG. 19 is a first block in a first picture. In some examples, the video coder may be configured to determine that a second block in a second picture is coded with a vector that refers to the second picture and may avoid performing bi-direction optical flow (BIO) on the second block based on the second block being coded with the vector that refers to the second picture)

Regarding to claim 6 and 13:

6. Zhang teach the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream. (Zhang [0023] FIG. 9 is a conceptual diagram illustrating an example of frame-rate up conversion (FRUC) bilateral matching. [0058] video encoder 200 converts received RGB formatted data to a YUV representation prior to encoding, and video decoder 300 converts the YUV representation to the RGB format. Alternatively, pre- and post-processing units (not shown) may perform these conversions)

Regarding to claim 7 and 14:

7. Zhang teach the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream. (Zhang [0023] FIG. 9 is a conceptual diagram illustrating an example of frame-rate up conversion (FRUC) bilateral matching. [0058] video encoder 200 converts received RGB formatted data to a YUV representation prior to encoding, and video decoder 300 converts the YUV representation to the RGB format. Alternatively, pre- and post-processing units (not shown) may perform these conversions. Encoding and decoding are
implemented using same and inverse process)


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20190246143 A1)., in view of Chen (U.S. Pub. No.  20180192072 A1), further in view of Ching-Yeh (U.S. Pub. No. 20180249172 A1).

Regarding to claim 2, 9 and 16:

2. Zhang teach the method of claim 1, wherein the BDOF technique comprises: (Zhang [0028] FIG. 14 is a conceptual diagram for bi-directional optical (BIO) for 8×4 block)
dividing the current video block into at least one subblock based on a size of the current video block, wherein a width and a length of the at least one subblock are both greater than or equal to 1; (Zhang [0028] FIG. 14 is a conceptual diagram for bi-directional optical (BIO) for 8×4 block)
obtaining a first plurality of prediction samples associated with the first reference picture and a second plurality of prediction samples associated with the second reference picture for each of the at least one subblock; (Zhang FIG. 9 [0069] For each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms “forward” and “backward” do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward)
deriving the at least one gradient based on the first plurality of prediction samples and the second plurality of prediction samples; (Zhang FIG. 12 [0151] Let I.sup.(k) be luminance value from reference k (k=0, 1) after compensation block motion, and ∂I.sup.(k)/∂x, ∂I.sup.(k)/∂y are horizontal and vertical components of the I.sup.(k) gradient, respectively. Assuming the optical flow is valid, the motion vector field (v.sub.x, v.sub.y), shown in FIG. 13, is given by an equation ∂I.sup.(k)/∂t+v.sub.x∂I (k)/∂x+v.sub.y∂I.sup.(k)/∂y=0.  (1))

Zhang do not explicitly teach generating at least one refined offset based on the at least one gradient; and generating at least one refined prediction sample for each of the at least one subblock at least based on the at least one refined offset.

However Ching-Yeh teach generating at least one refined offset based on the at least one gradient; and generating at least one refined prediction sample for each of the at least one subblock at least based on the at least one refined offset. (Ching-Yeh Fig. 1 [0040] FIG. 4 Bi-directional optical-flow prediction corresponding to the given position is derived based on the first reference block, the second reference block, the x-direction gradient difference weighted by the x-offset value, and the y-direction gradient difference weighted by the y-offset value as shown in step 460. Pixel data at the given position of the current block is encoded or decoded using the bi-directional optical-flow prediction corresponding to the given position as shown in step 470. The refined motion vectors for bi-directional optical-flow predicted pixels of the current block are stored in a motion-vector buffer for motion vector prediction of one or more following blocks in step 480, where the refined motion vectors are determined based on the first motion vector or the second motion vector modified by the x-offset value and the y-offset value)

The motivation for combining Zhang and Chen as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Chen and Ching-Yeh in video/camera technology. One would be motivated to do so, to incorporate generating at least one refined offset based on the at least one gradient; and generating at least one refined prediction sample for each of the at least one subblock at least based on the at least one refined offset. This functionality will improve quality.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20190246143 A1)., in view of Chen (U.S. Pub. No.  20180192072 A1), further in view of Kondo (U.S. Pub. No. 20130003842 A1).

Regarding to claim 4, 11 and 18:

4. Zhang teach the method of claim 1, Zhang do not explicitly teach wherein the first reference picture is behind the current picture in displaying order, and the second reference picture is ahead of the current picture in displaying order.

However Kondo teach wherein the first reference picture is behind the current picture in displaying order, and the second reference picture is ahead of the current picture in displaying order. (Kondo [0015] It is to be noted here that, according to H.264/AVC, especially for B pictures, as depicted in FIG. 6, bidirectional prediction is adoptable. In FIG. 6, pictures are shown in a display order, and encoded reference pictures are arrayed ahead or behind the picture to be encoded in the display order. In the case where the picture to be encoded is a B picture, for example, as depicted with respect to the target prediction block in the picture to be encoded, two blocks in the front and back (bidirectional) reference pictures are referenced, so as to have a motion vector for forward L0 prediction and a motion vector for backward L1 prediction)

The motivation for combining Zhang and Chen as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Chen and Kondo in video/camera technology. One would be motivated to do so, to incorporate the first reference picture is behind the current picture in displaying order, and the second reference picture is ahead of the current picture in displaying order. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482